Citation Nr: 1234826	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.  

2.  Entitlement to an initial rating in excess of 20 percent for labral tear of the left shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, and from March 1986 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for bilateral knee tendonitis, and awarded service connection for left shoulder disability evaluated as 10 percent disabling, effective from March 2007.  That evaluation was increased to 20 percent in an August 2009 rating action, effective from March 2007.  

In June 2012, the Veteran testified at a Travel Board video hearing before the undersigned Veterans Law Judge; the transcript is of record.  During the hearing the Veteran, through his representative indicated that he would be submitting additional records for Board consideration and waived RO review of those records.  Following the hearing, the presiding Veterans Law Judge held the record open for 30 days to afford the Veteran the opportunity to submit additional evidence.  Since that time, additional private treatment records from the Veteran's primary care physician were received by the Board. 

The issue of entitlement to an initial rating in excess of 20 percent for labral tear of the left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran had treatment for knee complaints in service in 1980.

2.  The Veteran testified he did not have any knee complaints after 1980, until many years after service discharge.  

3.  A VA examiner concluded current knee disability was unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA's notice requirements were satisfied by a letter issued in March 2007, which apprised the Veteran of the criteria for establishing service connection.  This letter was sent prior to the initial adjudication of the Veteran's claim.  This letter also included notice of the type of evidence necessary to establish disability ratings or effective dates for the claimed disability under consideration.

Regarding VA's duty to assist, the Veteran's available service treatment records have been obtained.  The Veteran has submitted pertinent private treatment records and has not indicated that there are any additional records that the VA should seek to obtain on his behalf.  Additionally, the Veteran was afforded a VA examination during the instant appeal period.  The Board finds that the VA examination is sufficient for adjudicatory purposes, as the VA examination reflects that a physical inspection and relevant diagnostic testing were conducted, and the VA medical opinion was predicated upon an accurate review of the record that was supported by a sufficient rationale.  Accordingly, the duty to assist has been fulfilled.  

In regard to the duty to assist, it should be noted that during the processing of the Veteran's current claim, it was determined in March 2009, that his claims file was misplaced and lost.  Thereafter, appropriate steps to rebuild it were accomplished.  In that effort, the 2007 rating action on appeal which contained a brief description of the Veteran's service treatment records was recovered, as were the reports of medical history and corresponding medical evaluation reports from 1979 and 1983.  For his part, the Veteran provided copies of correspondence he received from VA dating from his original application for benefits (2007).  


II.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

The Veteran has a current diagnosis of a bilateral knee condition, tendonitis and a possible right knee lateral meniscus tear.  He contends that his present condition is related to the general rigors of service, as opposed to a specific injury.  

A review of the record shows the Veteran testified before the undersigned that he was treated for knee complaints on a number of occasions in 1980.  Significantly, however, he also testified he was not seen again for any knee complaints until 4 or 5 years prior to the 2012 hearing, (which would place it in 2007 or 2008).  This testimony is consistent with the 1983 in-service medical report of history and corresponding examination report where the Veteran denied having any knee problems and his knees were normal on clinical evaluation.  It is likewise consistent with his 2007 application for benefits, when the Veteran did not identify any location of post service treatment for his knees.  

The earliest post service documentation of knee problems is the report of examination conducted for VA purposes in connection with this claim in September 2007.  The earliest post service documentation of treatment is a year later in October 2008, with records dated in 2011 showing a diagnosis of tendinitis.  Neither of these pieces of evidence of knee treatment include an explanation for the cause of the Veteran's complaints.  At the VA examination, the Veteran denied receiving any treatment since his discharge from service, 15 years earlier.  The examiner's current findings indicated the Veteran had a possible lateral meniscus tear of the right knee, and left knee patellar tendonitis.  Noting the Veteran's knees were not symptomatic enough to require any treatment since 1992, the examiner concluded the current symptoms were unlikely related to service.  There is no other medical opinion of record addressing the question of whether current disability is related to service.   

The Board specifically acknowledges the Veteran is competent to report experiencing knee pain during service, and accepts that report as accurate.  The Board also accepts his report that he had no subsequent complaints or treatment for his knees for the next 25 years.  Given that fact, together with the medical opinion that does not support a finding that the Veteran's current knee condition is due to service, there is no basis presented upon which to award service connection for a bilateral knee disability.  There is simply no credible, competent evidence of a chronic condition that has continued since service, or that current disability is related to disease or injury in service.  Accordingly, the Veteran's appeal of this issue is denied.  


ORDER

Entitlement to service connection for a bilateral knee condition is denied. 


REMAND

At the June 2012 hearing, the Veteran indicated that his shoulder condition had increased in severity since it was last examined for VA purposes.  That examination took place in 2010.  Also, the Veteran has indicated he is receiving continuing care for his left shoulder condition from his primary care physician, John T. Fowler, M.D.  As such, any additional relevant records of treatment should be sought, and the Veteran should be afforded an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his left shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all medical providers who have provided treatment for his left shoulder disability since February 2012.  After securing the necessary authorization, obtain these records, particularly VA treatment records and those from his primary care physician, John T. Fowler, M.D., and associate them with the claims file. 

2. Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the symptoms of his left shoulder disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After associating any pertinent outstanding records, arrange for an appropriate VA examination to determine the current nature and severity of his left shoulder disability.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all left shoulder pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss due to pain to include during flare-ups or with repetitive use, and, if feasible, these determinations should be expressed in terms of the degree of additional limitation of motion. 

4. Then, readjudicate the claim.  If any benefit sought remains denied, the Veteran and his accredited representative must be furnished with a supplemental statement of the case (SSOC) and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


